On Motion for Rehearing.
Relying upon Holt’s Bakery v. Hutchinson, 177 Ga. App. 154,159 (3) (338 SE2d 742), claimant contends his change of condition claim is not time barred because he has not been paid all income benefits “due” under the Workers’ Compensation Act. In this regard, claimant asserts he was entitled to receive additional income benefits during the time in which he was “laid off” by the employer. We disagree. The evidence demonstrates that claimant’s unemployment during the period of time in question was due to economic conditions, not claimant’s disability. Accordingly, it cannot be said that claimant was “due” additional income benefits. See Scandrett v. Talmadge Farms, 174 Ga. App. 547, 548 (1) (330 SE2d 772); McDonald v. Townsend, 175 Ga. App. 811 (334 SE2d 723). Compare U. S. Fidelity &c. Ins. Co. v. Giles, 177 Ga. App. 684 (340 SE2d 284).

Motion for rehearing denied.